Citation Nr: 0639854	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  00-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee



THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical treatment furnished by a non-Department of Veterans 
Affairs (VA) facility from September 26, 2005, to September 
28, 2005.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from March 11, 1968, 
to June 25, 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in November 2005 by the Mountain Home, 
Tennessee, VA Medical Center (VAMC).

In September 2006, the Board remanded this case for 
development action and re-adjudication of the claim on 
appeal.  While the case was in remand status, after receipt 
of a determination by a VA staff physician that the veteran 
required emergent care in the emergency room of a non-VA 
medical facility on September 23, 2005, and admission to that 
facility for treatment of a gastrointestinal hemorrhage, the 
agency of original jurisdiction granted the veteran's request 
for reimbursement by VA for the cost of all such non-VA care 
except the private hospital care from September 26, 2005, the 
date following which the patient's condition had become 
stabilized until September 28, 2005, the date of his 
discharge from the private hospital.  Therefore, the issue 
before the Board for an appellate decision is now as listed 
on the title page of this decision.

An appeal by the veteran of the denial of his claim of 
entitlement to service connection for a back disorder by the 
VA Regional Office (RO) in Nashville, Tennessee, was remanded 
in March 2004 for development action and has not yet been 
returned to the Board.


FINDINGS OF FACT

1.  A medical emergency required emergent medical treatment 
of the veteran on September 23, 2005, and admission to the 
private hospital for continued care.

2.  A VA physician who reviewed the records in this case 
determined that the veteran was stable enough for transfer to 
a VA medical facility as of September 25th.

CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of 
medical treatment furnished by a non-VA facility from 
September 26, 2005, to September 28, 2005, are not met.  
38 C.F.R. § 17.1002(d) (2006); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

The VAMC which has jurisdiction of this claim sent the 
veteran a VCAA letter dated November 28, 2005.  The veteran 
was informed that he needed to provide evidence that he had 
received VA medical care within 24 months preceding the 
medical services provided by Johnson City Emergency 
Physicians beginning on September 23, 2005.  The veteran was 
told that receiving prescriptions and/or refills does not 
qualify as medical care.  A letter dated December 8, 2005, 
informed the veteran of the criteria which must be met for 
payment by VA of medical care at a non-VA facility.  In 
September 2006 the Board remanded this case for additional 
development and readjudication.  In a Supplemental Statement 
of the Case issued in November 2006, the VAMC stated that no 
records of any VA treatment of the veteran during the 24-
month period prior to September 23, 205, could be located.  
It was also reported that the records in this case were 
reviewed by a staff physician who determined that the veteran 
required emergent treatment on September 23, 2005; that VA 
facilities were not feasibly available at that time; and that 
the veteran was stable enough for transfer to a VA facility 
on September 25th.  The veteran was informed that payment for 
medical services rendered by Johnson County Health Center 
from September 23, 2005, through September 25, 2005, had been 
approved.  

No argument or evidence has been provided which would tend to 
question the determination by a VA physician that the 
veteran's condition had been stabilized and that he could 
have been transferred to a VA medical facility as of 
September 25th.  Because undisputed facts render the veteran 
ineligible for reimbursement for the cost of medical 
treatment at the private facility after September 25, 2005, 
the Board finds that the VCAA does not apply to this appeal.  
See 38 C.F.R. § 3.105(d) (2004); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Mason v. Principi, 16 Vet. App. 129 
(2002); VAOPGCPREC 5-2004.  

Entitlement to payment or reimbursement by VA for medical 
care at a non-VA medical facility for a medical emergency 
ends when the veteran can be safely discharged or transferred 
to a VA or other federal medical facility, i.e., the medical 
emergency lasts only until the time when the veteran becomes 
stabilized.  38 C.F.R. § 17.1002(d) (2006).  

The veteran was admitted to a private hospital through the 
emergency room for gastrointestinal bleeding on September 23, 
2005, and remained hospitalized at this private medical 
facility until September 28, 2005.  As noted above, a VA 
staff physician who reviewed pertinent medical records found 
that the veteran was stable enough for transfer to a VA 
facility as of September 25th, the date that he had been "put 
in stepdown."  The veteran's entitlement to payment or 
reimbursement by VA for non-VA medical care came to an end on 
September 25, 2005, and his claim for VA payment or 
reimbursement of his financial obligation to the private 
medical facility did not continue past the point in time of 
stabilization.  The veteran has provided no argument or 
evidence which would tend to dispute the medical 
determination by a VA staff physician that he was stable 
enough for transfer to a VA facility as of September 25th.  
As noted above, VA regulations provide that entitlement to 
payment or reimbursement by VA for medical care at a non-VA 
medical facility ends when the veteran can be safely 
transferred to a VA medical facility.  38 C.F.R. § 17.1002(d) 
(2006).  As the undisputed facts in this case establish that 
the veteran was stable enough for transfer to a VA facility 
as of September 25th, any remaining claim for payment or 
reimbursement by VA beyond this date must be denied on the 
basis of lack of entitlement under the law.  See 38 C.F.R. 
§ 17.1002(d) (2006); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to payment or reimbursement for the cost of 
medical treatment furnished by a non-VA facility from 
September 26, 2005, to September 28, 2005, is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


